Title: From Thomas Jefferson to Lafayette, 14 May 1781
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Sir
Richmond May 14th. 1781

I was sorry that the Situation of my family had occasioned my absence from this place when you were pleased to send Captn. Langborne to me.
I inclose you a State of the Counties who have been called on to come into the Field, some of them to perform a full Tour of Duty and others to make a present Opposition to the Junction of the two hostile Armies. The Delay and Deficiences of the first are beyond all expectation and if the Calls on the latter do not produce sufficient Reinforcements to you, I shall candidly acknowledge that it is not in my power to do any thing more than to represent to the General Assembly that unless they can provide more effectually for the Execution of the Law it will be vain to call on Militia. I could perhaps do something by Reprimands to the County Lieutenants by repeating and even increasing the Demands on them by way of penalty, if you would be so good as to have returns made to me once a week or at any other stated periods of the particular number of men from each County. Without these we can never know what Counties obey our Calls or how long your men are to continue with you so as to provide in time.
From Hampshire and Shenandoah we expected many Riflemen. From Berkeley and Frederic some, and a few from Culpeper, Orange, Loudoun and Fauquier, but what numbers may be expected I cannot even conjecture. One Tenth of the whole Force  (except from the Counties of Frederic, Hampshire, Berkeley, Shenandoah and Orange who were called on before we had concluded on this measure) were desired to come prepared with Horses to do Duty as Cavalry. The militia which were called to do a full Tour were to join the Army wherever it should be. Those Counties called on to send as many men as they could send armed were to rendezvous at Richmond, Prince Edward Court House and Taylors Ferry on Roanoke as should be most convenient where they were given to believe Orders would be lodged from you for their future movements. These men are collecting to the places of Rendezvous, so that they will need immediately such Orders as you shall be pleased to give them.
I have the pleasure to inclose to you the four Impress Warrants desired by Captn. Langborne.
Captain Maxwell called on me the 10th. inst. and informed me he was building a few Boats at the Ship yard on Chickahominy. I desired him to send a good Batteau Builder to Colo. Davies to superintend and direct a number of hands whom he would immediately put under him for building Batteaux for the River above the Falls, and that he would set all the rest of his people to building Boats for navigating the lower parts of the river, but so light and of such a Form as that they might be moved on Wheels, and that these should be built either here or above the Falls as Safety and Convenience should Dictate. He left me with a promise to do so, and I expect he is engaged in the Execution. His Hands being to remove from the Shipyard that will of Course occasion some Delay.
The General Assembly having determined to meet at Charlottesville on the 24th Inst. renders it necessary for the Executive to prepare for removing there and particularly for myself to go and see that provision be made for the Reception of the Public Boards and Bodies. I shall therefore leave this place this Evening.
As a very frequent Communication between yourself and the Executive will be necessary I have directed the State Quarter Master to station a Line of Express Riders from your Camp to Charlottesville by whom you will be so good as to communicate your Wants from Time to Time under full Assurance that nothing in my power Shall ever be wanting to supply them. Interesting Events will always be acceptable whenever you shall have Time to add them to a Letter or make them the Subject of a special one. I have the honor to be &c.,

Thomas Jefferson



PS Lest any Thing should suffer which it is in my power to prevent, I have concluded to stay here this Evening and to do myself the pleasure of calling on you at your Quarters tomorrow morning.
Counties and numbers called on to be in the Field the 1st Day of May and to continue two months from the Time of their joining the Army.


Frederic
267
Fluvanna
70


Hampshire
242
Goochland
89


Berkeley
258
Henrico
100


Shenandoah
217
Spotsylvania
120


Culpeper
352
Charles City
71


Orange
140
King and Queen
125


Louisa
140
Essex
117


Fauquier
252
Hanover
200


Loudoun
407




Caroline
245

3616


Albemarle
204




Counties required to send one fourth of their militia to Genl. Greene but afterwards ordered to send them to Taylors Ferry or P. Edward Courthouse unless already marched.


Henry
Prince Edward


Pittsylvania
Halifax


Bedford
Charlotte


Buckingham



Counties required to send every man whom they could arm immediately to Taylors Ferry, P. Edward Courthouse or Richmond to aid in the present Crisis.


Lunenburg
Fluvanna


Mecklenburg
Albemarle


Greensville
Orange


Brunswic
Spotsylvania


Amelia
Hanover


Cumberland
King William


Louisa
King & Queen


Caroline
Essex



